DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of February 12, 2022.  The rejections are stated below.  Claims 1-14 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant's arguments filed 2/12/2022 concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  The claims are similar to "managing a stable value protected life insurance policy by performing calculations and manipulating the results," and are therefore directed toward an abstract idea of analyzing electronic documents (see MPEP 2106.04(2), citing Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266 1280 (Fed. Cir. 2012).
The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).  Further, the court noted that the specific computer components are no more than objects on which the claimed methods operate, and that the central processor is nothing more than a general purpose computer programmed in an unspecified manner. Id. at 1064.  Additionally, the court noted that “although it would be inefficient to do so, the steps for tracking, reconciling and administering a life insurance policy with a stable value component can be completed manually.”  According to Applicant’s specification, the method receives a power objective for a DERs system that includes a plurality of assets. Each of the assets has an asset manager. A physical parameter related to the power objective is measured at a point of common coupling for the assets. The method selects one or more asset managers as an authority. The authority is configured to calculate a virtual price as a function of the measured physical parameter and the power objective. The virtual price is forwarded to one or more of the asset managers. (Page 2 lines 6-15).  Calculating a virtual price as a function of a measured physical parameter and a power objective does not improve the technology but improves business which renders the claim non-statutory.  Calculating a virtual price as a function of a measured physical parameter and a power objectvie is not limited to technology and does not solve a technical problem.  Similarly the present claims are directed towards generating calculating a virtual price as a function of a measured physical parameter and a power objectvie.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	 Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating a virtual price as a function of physical parameter and a power objective without significantly more. 
4.	Claim 1 is directed to the abstract idea of determining, using one or more asset managers, the energy transactions between different assets which is grouped under “organizing human activity… commercial or legal interactions” [commercial or legal interactions (including sales activities or business relations) ] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “method of optimizing an aggregated distributed energy resources … ("DERs system"), the method comprising: receiving a power objective for a … including a plurality of assets, each of the assets having an asset manager; measuring a physical parameter related to the power objective at a point of common coupling for the assets; setting one or more asset managers as an authority, wherein the authority is configured to calculate a virtual price as a function of the measured physical parameter and the power objective; and forwarding the virtual price to one or more of the asset managers, outputting power from the another one or more of the asset managers as a function of the virtual price.
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
5.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), because the claim does not include additional elements.	
6.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), because the claim does not include additional elements therefore, the claim is not patent eligible.

The limitations of claim 2-13 further defines the abstract idea. 
The limitations of claim 14 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-14 are directed to an abstract and claims 1-14 are not patent-eligible.
Claim Rejections – 35 USC §112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lack of Algorithm
9.	Claim 1 recites “outputting power from the another one or more of the asset managers as a function of the virtual price” However, the specification does not provide details on what the limitation, “outputting power from the another one or more of the asset managers”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) 



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaplan [US Pub No. 2011/0093127 A1] in view of Madonna et al. [US Pub No. 2018/0075548 A1].

12.	Regarding claim 1, Kaplan discloses a method of optimizing an aggregated distributed energy resources system ("DERs system"), the method comprising:
receiving a power objective for a DERs system including a plurality of
assets, each of the assets having an asset manager (0030, 0068);
measuring a physical parameter related to the power objective at a point of common coupling for the assets (0030, 0068);
(0025); and
forwarding the virtual price to one or more of the asset managers (0030, 0068).
	Kaplan does not disclose however Madonna teaches settling one or more asset managers as an authority (Madonna 0055), wherein the authority is configured to calculate a virtual price as a function of the measured physical parameter and the power objective (Madonna 0088).  
Kaplan does not disclose however Madonna teaches outputting power from the another one or more of the asset managers as a function of the virtual price (Madonna 0100).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Kaplan to include the teachings of Steven.  The rationale to combine the teachings would be for managing an aggregation of electric power consumers to participate in energy markets.

13. 	Regarding claim 2, Kaplan in view of Madonna disclose the method of claim 1, further comprising setting a first asset 15 manager as the authority at a first time, and setting a second asset manager as the authority at a second time (Kaplan 0025).


14. 	Regarding claim 3, Kaplan in view of Madonna disclose the method of claim 2, wherein the first asset manager and the second asset manager are selected randomly (Kaplan 0025).

15. 	Regarding claim 4, Kaplan in view of Madonna disclose the method of claim 2, wherein the first asset manager and the second asset manager are selected as the authority based on a pre-determined order (Kaplan 0025).

16. 	Regarding claim 5, Kaplan in view of Madonna disclose the method of claim 1, wherein the authority forwards the price by broadcasting the price to the other asset managers (Kaplan 0025).

17. 	Regarding claim 6, Kaplan in view of Madonna disclose the method of claim 1, further comprising: wherein the price represents the energy transactions between different assets that maintain the DERs system substantially at an optimal operating point as defined by the cost function (Kaplan 0030, 0068).

18. 	Regarding claim 7, Kaplan in view of Madonna disclose the method of claim 1, further comprising:
transacting power and/ or energy at each of the one or more of the asset managers on the basis of the virtual price (Steven 0016, 0027).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Kaplan to include the teachings of Steven.  The rationale to combine the teachings would be in facilitating revenue generation from wholesale electricity markets.

19. 	Regarding claim 8, Kaplan in view of Madonna disclose the method of claim 7, further comprising:
performing a settlement step, where the result of all the power and/ or energy transactions are converted into economic exchange (Steven 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Kaplan to include the teachings of Steven.  The rationale to combine the teachings would be in facilitating revenue generation from wholesale electricity markets.

20. 	Regarding claim 9, Kaplan in view of Madonna disclose the method of claim 1, wherein each of the asset managers, from a plurality of the asset managers, calculates the price and broadcasts the calculated price to the other asset managers in the plurality of the asset managers (Kaplan 0025).

21. 	Regarding claim 10, Kaplan in view of Madonna disclose the method of claim 9, wherein the system level price is a function of the broadcast preliminary prices (Steven 0016, 0027).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Kaplan to include the teachings of Steven.  The rationale to combine the teachings would be in facilitating revenue generation from wholesale electricity markets.


22. 	Regarding claim 11, Kaplan in view of Madonna disclose the method of claim 1, further comprising: the authority calculating the virtual price; sending the virtual price to other asset managers; and the other asset managers replying to the authority with a bid (Steven 0016, 0027).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Kaplan to include the teachings of Steven.  The rationale to combine the teachings would be in facilitating revenue generation from wholesale electricity markets.

23. 	Regarding claim 12, Kaplan in view of Madonna disclose the method of claim 11, wherein each asset manager has a bid pair with each of a plurality of asset managers, wherein the pair includes: (i) the bid of how much its own asset is willing to give to another asset, and (ii) what another asset is willing to give back 
the method further comprising transforming bid pairs to a list of peer-to-peer transactions, wherein the difference between the bids is the actual transaction (Kaplan 0025).

24. 	Regarding claim 13, Kaplan in view of Madonna disclose the method of claim 1, further comprising: creating a public blockchain ledger;
using the ledger to keep track of a list of power or energy transactions between the different assets of the system (Steven 0488).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Kaplan to include the teachings of Steven.  The rationale to combine the teachings would be in facilitating revenue generation from wholesale electricity markets.

25. 	Regarding claim 14, Kaplan in view of Madonna disclose the method of claim 1, wherein the point of common coupling is a virtual point of common coupling (Steven 0394).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Kaplan to include the teachings of Steven.  The rationale to combine the teachings would be in facilitating revenue generation from wholesale electricity markets.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692